Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 1 is objected to because of the recitation “pair of said greater deformation portions” in line 10 and should be “pair of said at least one lesser distance deformation portions” since the greater distance deformation portion is defined by “d2” which is between a pair of lesser deformation portions defined by “d1” as shown in Fig. 4A. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-8 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GKN Automotive AG (GB 2242959 hereinafter “GKN”).
In regard to claims 1-3 and 6, GKN discloses a drive shaft comprising: 
a tubular portion (Fig. 12, at 18) extending between axial ends (Fig. 12, between 13 and 14) and being hollow (Fig. 2 shows an example of the cross-section of the shaft which is hollow), and there being deformations on the tubular portion (Fig. 12, grooves between the ribs 19), said deformations extending for a circumferential extent that is less than 180˚ (Fig. 12, the grooves at 18 extend less than 180 degrees circumferentially) about a central axis of said tubular portion (Fig. 12);
wherein there are plural lesser distance deformation portions in spaced axial locations between said axial ends of the tubular portion with each having a plurality of deformations axially spaced by a first distance (See image below, indicated at the plural lesser distance deformation portions include a first distance that defines an axial spacing between two adjacent circumferential deformations similar to the applicant’s invention shown in Fig. 4A defined by “d1”); and
wherein there is at least one greater distance deformation portion having deformations (See image below, at least one greater distance deformation portion that can be defined at the indicated second distance which is a distance between two circumferential deformation sets spaced greater than the indicated first distance as shown. This interpretation is similar to the applicant’s invention shown in Fig. 4A at “d2” which defines a longer axial distance than “d1” and defines two circumferential deformation sets axially spaced from one another.), and said at least one greater distance deformation portion axially between a pair of said plural lesser distance deformation portions (See image below, the at least one greater distance deformation portion at the second distance is between a pair of lesser distance deformation portions as shown), wherein said first distance is less than a second axial distance between said deformations in said at least one greater distance deformation (See image below, the first distance is less than the second distance); 
wherein said deformations are detents (Fig. 12, the indicated grooves between the ribs 19 can be interpreted as detents);
wherein said deformations in said plural lesser distance deformation portions include at least two axially spaced deformation sets or at least three axially spaced deformation sets extending in a common circumferential extent (See image below, the indicated plural lesser distance deformation portions each can be interpreted as having at least two or three axially spaced sets extending in a common circumferential extent), with a first of the axially spaced deformation sets having deformations extending between first set circumferential ends (See image below, the first set have grooves extending circumferentially) and the deformations in a second of the axially spaced deformation sets extending between second set circumferential ends (See image below, the second set have grooves extending circumferentially) and said deformations in said second axially spaced deformation sets extend at least partially in a circumferential space between said first circumferential ends (See image below, for example, one of the grooves of the second set can be defined as circumferentially extending partially in a circumferential space between two circumferential ends of grooves of the first set).  

    PNG
    media_image1.png
    290
    711
    media_image1.png
    Greyscale

GKN does not expressly disclose the grooves are formed by deformation, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964. See MPEP 2113. Therefore, as the limitation of “deformations” does not impart a physical limitation which differentiates over the prior art, therefore the grooves of GKN are considered as reading on the limitation "deformations".
In regard to claims 4, 5, and 15-16, GKN discloses the drive shaft as set forth in claim 3, wherein there are two circumferentially spaced ones of said deformations in each of said axially spaced deformation sets or wherein there are three or more circumferentially spaced deformations in each of said axially spaced sets (Fig. 12, there are at least 2 or at least 3 circumferentially spaced grooves in each set as shown in the image above).  
In regard to claim 7, GKN discloses the drive shaft as set forth in claim 1, wherein said deformations are formed to be generally tangent to a radius from said central axis (Fig. 12, grooves at 18 are defined by the annular shape of the shaft and therefore the surface of each groove are generally tangent to the radius defined by the longitudinal axis of the shaft).  
In regard to claim 8, GKN discloses the drive shaft as set forth in claim 1, wherein said deformations are formed to have a central location which extends radially further away from said central axis (Fig. 12, grooves at 18 are defined by the annular shape of the shaft and result in an arc, therefore the center of each groove extend radially further away from the central axis).  
In regard to claim 17, GKN discloses the drive shaft as set forth in claim 1, wherein said deformations are detents (Fig. 12, grooves at 18) with a generally concave shape (Fig. 12, grooves at 18 are generally concave since the grooves define the annular shape of the shaft) formed about a single radius in a cross-section taken through a diameter of said tubular portion (Fig. 12).  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over GKN (GB 2242959) in view of Fiedler (US 2014/0137700).
GKN discloses the drive shaft as set forth in claim 1, wherein the detents have a generally concave shape through a plane taken through a diameter of the tubular portion (Fig. 12, grooves at 18 are concave portions since the grooves define the annular shape of the shaft), but does not expressly disclose there are convex segments spaced on each end of said concave portion.
In the related field of shafts with circumferential grooves, Fiedler teaches a shaft with circumferential grooves (Fig. 7A, shaft at 12’’’ and grooves at 16) having smooth transitions at the corners of the grooves in order to avoid damage as disclosed in [0011].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified GKN in view of Fiedler such that the ends of the grooves include convex segments instead of sharp corners, since this would allow for avoiding damage to the shaft. 
Additionally, it has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed convex segments were significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). In this case, it would have been obvious to one of ordinary skill in the art to have modified GKN to include convex segments at the corners of the grooves to allow for improved safety for a user by smoothing out sharp corners and allow for reduced stress concentration.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over GKN (GB 2242959) in view of Fiedler et al. (US 2014/0137700 hereinafter “Fiedler”) and further in view of Hibi et al. (US 8,104,963 hereinafter “Hibi”).
GKN discloses the drive shaft as set forth in claim 1, but does not expressly disclose the deformations are detents having a generally linear surface in a plane taken through a diameter of said tubular portion with shapes at each axial end of said generally linear portion which are at least one of convex and concave shapes.
In the related field of shafts with circumferential grooves, Hibi teaches a shaft with circumferential grooves (Fig. 7, shaft 21 and grooves 7) having a generally linear surface (Fig. 6B, linear surface 22b and shown to be mechanically equivalent to the concave and convex grooves shown in Figs. 6A and 6D).
It would have been obvious to one having ordinary skill in the art to have modified the grooves of GKN to be generally linear in order to have the advantage of a desired effect of a groove shape and adaptability for its intended use of various equivalent shapes such as linear, convex, or concave without limitation as taught by Hibi in 2:37-43 and 10:14-28.
In the related field of shafts with circumferential grooves, Fiedler teaches a shaft with circumferential grooves (Fig. 7A, shaft at 12’’’ and grooves at 16) having smooth transitions at the corners of the grooves in order to avoid damage as disclosed in [0011].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified GKN in view of Fiedler such that the ends of the grooves include convex segments instead of sharp corners, since this would allow for avoiding damage to the shaft. 
Additionally, it has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed linear surface and convex or concave segments were significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). In this case, it would have been obvious to one of ordinary skill in the art to have modified the grooves of GKN to manufacture a linear surface to allow for reduced cost and material waste than a curved surface and including convex segments at the corners of the grooves would also allow for improved safety for a user by smoothing out sharp corners and allow for reduced stress concentration.  

Response to Arguments
Drawings filed on 01/15/2019 are accepted in view of the current amendments.

Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that there is no greater distance deformation portion having deformations spaced by a greater distance than the deformations in two lesser distance deformation portions by the GKN reference, however, the Examiner respectfully disagrees because GKN reference can be reasonably interpreted as annotated in the attached image above for claim 1 which shows a second distance can be defined by two sets of axially spaced deformation portions that has a greater distance than another set of at least two deformation sets defined by the first distance. See the updated rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679